Citation Nr: 1616771	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  14-24 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to dependency and indemnity compensation (DIC). 

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to death pension.

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to accrued benefits. 


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974.  He died in January 1997.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, which denied entitlement to DIC, death pension, and accrued benefits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks entitlement to service connection for DIC, death pension, and accrued benefits.

A review of the record reveals that the issues of entitlement to death benefits, to include DIC and death pension, and entitlement to accrued benefits, were previously denied by the RO in a February 1998 decision. See February 18, 1998 Letter from the New York RO.  The appellant did not file a notice of disagreement (NOD) with the denial within one year of the denial, and therefore, the claims became final. 

In claims to reopen, according to VA's duty to notify and assist, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought. Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish entitlement to DIC and death pension benefits that were found insufficient in the previous denial. 

Since the RO characterized the claims as entitlement to DIC, death pension, and accrued benefits rather than as claims to reopen, the appellant was not provided the laws and regulations for new and material evidence, nor was the duty to assist and notify Kent-compliant, as she was not provided with information and evidence necessary to reopen the claims and notify the appellant of the evidence necessary to establish entitlement to death benefits and accrued benefits.  As such, proper notice should be provided to the appellant.  

In addition to the issuance of proper notice, it appears that certain pertinent documents are missing from the claims file.  Per the May 2015 Statement of the Case (SOC), the following documents are not currently of record and need to be obtained: VA Form 21-534, and/or April 3, 2013 claim, and Social Security Benefit information.  These documents are neither contained in the paper claims file, nor in Virtual VA/VBMS.  They should be associated with the record upon remand.  


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ensure that it has complied with the ruling in Kent v. Nicholson, 20 Vet. App. 1 (2006),with regard to advising the claimant of what evidence would substantiate her application to reopen her claims of entitlement to death benefits, to include DIC and death pension, and entitlement to accrued benefits.  

2. Associate with the claims file the documents referenced in the May 2015 SOC, to include the appellant's VA Form 21-534, and/or April 3, 2013 claim, and Social Security Benefit information.  

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the appellant the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




